EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minh N. Nguyen (Reg. No. 53,864) on 12/28/2021.
The application has been amended as follows:
 17. (Canceled)
18. (Canceled) 
19. (Canceled)
20. (Canceled)
Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Amendment of 11/30/2021 wherein claims 1, 5-7, 12, 15-16 are amended (Claims 1 and 12 set forth in independent form), Claims 17-20 withdrawn, claim 4 canceled, and added new claim s21-25. The Examiner’s Amendment set forth above further Amends the claims as set forth in the response of 11/30/2021 in order to place the case in condition for allowance. During an interview (summary mailed herewith) the Applicant agreed to the amendment set forth in the Examiner’s Amendment. In the Amendment of 11/30/2021 claims 1, 12 were amended to incorporate allowable subject matter 
Claim 1 as presently amended contain the distinguishing limitations “determine a priority for individual data packets of the user plane data; parse the user plane data into at least a first subset of user plane data or a second subset of user plane data based at least in part on the priority; and transmit, simultaneously, the first subset of user plane data to the first base station node and the second subset of user plane data to a second base station node, based at least in part on the control plane data” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 
Claim 12 as presently amended contains the distinguishing limitations “determining a priority for individual data packets of the user plane data; parsing the user plane data into at least a first subset of user plane data or a second subset of user plane data based at least in part on the priority; and transmitting, simultaneously, the first subset of user plane data to the master base station node, and the second subset of user plane data to a secondary base station node associated with a secondary telecommunications network” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 
Claim 21 as set forth contains the distinguishing limitations “receiving, within a buffer pool, user plane data for an uplink transmission to a telecommunications network; determining a priority for individual data packets of the user plane data; parsing the user plane data into at least a first subset of user plane data or a second subset of user plane data based at least in part on the priority; and transmitting the first subset of user plane data to a first base station node associated ” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 
The independent claims require the limitations noted above, wherein the closest prior art references of record (U.S. Patent App. Pub. No. 2019/0037443 to Lee et al (hereinafter d1) U.S. Patent App. Pub. No. 2018/0103402 to Susitaival et al. (hereinafter d2)) are relevant to the disclosure but contain key differences. With respect to d1 in view of d2,  d1 discloses reception of incoming data (see di Fig. 7 para. 0119) wherein the incoming data corresponds to UL (i.e. user plane data for UL transmission) (see d1 para. (see d1 para. 0123); transmitting of a request to a first base station (see d1 para. 0151-0152, 0154, 0259); reception of assistance information (see d1 para. 0151-0152, 0154, 0260 (i.e. control plane data associated with the UL transmission) which results in simultaneous transmission of UL data between two eNBs (see d1 para. 0130, 0141- 0143, 0260; as to “within a buffer pool”, d2 discloses techniques in the same field of endeavor of wireless communications wherein uplink reconfiguration for split bearer in dual connectivity is disclosed (see d2 para. 0001) including within buffer pool (see d2 para. 0091, 0111, 0113-0114, 0147). However, neither d1, d2 nor any other art made of record fairly discloses determining a priority for individual data packets of the user plane data; parsing the user plane data into at least a first subset of user plane data or a second subset of user plane data based at least in part on the priority; and transmitting, simultaneously, the first subset of user plane data to the first base station node and the second subset of user plane data to a second base station node, based at least in part on the control plane data, alone or in any 
Therefore, no single prior art of record teaches the limitations of claims 1, 12, 21 as set forth above, alone or in any reasonable combination, particularly when considered with all the limitations of each respective claim as a whole. 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 12, 21 as the remaining pending claims depend from claim 1, 12, 21 and add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-3, 5-16, 21-25 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643